Citation Nr: 0638600	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
status-post posterior spinal fusion.

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to service connection for residuals of a 
right leg injury.

4.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
to December 1977, and served on active duty from April 1978 
to April 1982.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision that, in part, denied 
service connection for residuals of status-post posterior 
spinal fusion, scoliosis, residuals of a right leg injury, 
and for a right hip disability.  The veteran timely appealed.

In May 2006, the veteran testified during a hearing before 
the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that service connection for residuals of 
status-post posterior spinal fusion, scoliosis, residuals of 
a right leg injury, and for a right hip disability is 
warranted on the basis of injuries sustained during active 
service in 1979 and in 1981.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Medical records document a current back disability.

Service medical records reflect that the veteran fell from a 
sea land van in January 1979, striking his right upper back 
and scapular area.  He complained of tenderness.  X-rays 
revealed no fracture of the cervical spine.  The assessment 
was soft tissue trauma.

Service medical records also show that the veteran fell off 
of a "goer" (very large vehicle) in March 1979, sustaining 
multiple bruises.  He complained of pain in his left side in 
November 1979, and was diagnosed with fracture of six to 
eight ribs on the left.  

Service connection has been established for residuals of 
fractured left 7th, 8th, and 9th ribs.

The veteran complained of lower back pain, of five days 
duration, when moving around in July 1981.  The assessment at 
that time was a strain.

The post-service medical records reflect that the veteran 
underwent a spinal fusion procedure of L2-L3 in September 
1999.

In May 2006, he testified that he had also injured his hip 
and back during the incident where he fractured his ribs.

The Board notes that, at various times in the claims file, 
the veteran appeared to have raised the issue of service 
connection for sclerosis.  This matter was clarified at the 
May 2006 hearing.  The issue on appeal is service connection 
for a curvature of the back, or scoliosis.

Under these circumstances, the Board finds that an orthopedic 
examination is needed to determine whether the veteran has 
each of the claimed disabilities; and if so, whether each of 
the claimed disabilities had its onset during service or is 
related to his active service, or to a service-connected 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2006).  

The veteran also testified that he injured his right leg and 
hip in service in early 1981, while driving a moped.  The 
veteran lost control of the moped and hit a parked van.  He 
had stuck his leg out to push himself away from the van, but 
got his leg caught between the body of the van and the 
bumper.  He was treated for injuries at the Fawcett Memorial 
Hospital in Port Charlotte, Florida.  VA has an obligation to 
obtain relevant records identified by the veteran.  
38 U.S.C.A. § 5103A(b), (c) (West 2002).

Prior to arranging for the veteran to undergo further 
examination, the RO or AMC should obtain and associate with 
the claims file all outstanding VA records.  The record 
reflects that the veteran had received treatment at a VA 
outpatient facility in Fort Myers, Florida, from 2002 to 
2003; and that he currently received treatment at VA 
outpatient facilities in Bay Pines, Florida, and in Port 
Charlotte, Florida.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, VA has a duty to seek 
these records. 38 C.F.R. § 3.159(c) (2006).

Accordingly, each of these matters is hereby REMANDED for the 
following action:

1.  Request authorization from the 
veteran to obtain all records of private 
medical treatment for each of the claimed 
disabilities-specifically, for the 
period in early 1981 from the Fawcett 
Memorial Hospital in Port Charlotte, 
Florida.  Take the necessary steps to 
obtain records of this treatment.

2.  Obtain records of VA outpatient 
treatment for each of the claimed 
disabilities from the Fort Myers facility 
for 2002 and 2003; and from the Bay Pines 
and Port Charlotte facilities since 2003.  

3.  Afford the veteran a VA orthopedic 
examination to identify all current 
disability underlying the veteran's 
current complaints of back pain, right 
hip pain, and right leg pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
vehicle falls and moped accident 
sustained by the veteran.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of his claims.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before returning it 
to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


